SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 2) Urban Improvement Fund Limited 1974, LP (Name of Issuer) Units of limited partnership interest (Title of Class of Securities) N/A (CUSIP Number) John M. Orehek SPMillennium L.L.C. 1201 Third Avenue, Suite 5400 Seattle, Washington 98101 206-628-8031 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 1, 2007 (Date of event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. Schedule 13D Page 2 of 12 Pages CUSIP No.N/A 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) SPMillennium, L.L.C., EIN:91-2016296 2.Check the appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3.SEC Use Only 4.Source of Funds (See Instructions)WC, AF 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of Organization Washington, USA Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power3,686 units of limited partnership interest 9.Sole Dispositive Power0 10.Shared Dispositive Power3,686 units of limited partnership interest 11.Aggregate Amount Beneficially Owned by Each Reporting Person 3,686 units of limited partnership interest 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13.Percent of Class Represented by Amount in Row (11) 32.35% 14.Type of Reporting Person (See Instructions) OO Schedule 13D Page3 of 12 Pages CUSIP No.N/A 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) SP Special L.L.C., EIN:91-2016532 2.Check the appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3.SEC Use Only 4.Source of Funds (See Instructions)WC, AF 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of OrganizationWashington, USA Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power3,686 units of limited partnership interest 9.Sole Dispositive Power0 10.Shared Dispositive Power3,686 units of limited partnership interest 11.Aggregate Amount Beneficially Owned by Each Reporting Person 3,686 units of limited partnership interest 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13.Percent of Class Represented by Amount in Row (11) 32.35% 14.Type of Reporting Person (See Instructions) OO Schedule 13D Page4 of 12 Pages CUSIP No.N/A 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) SP Real Estate L.L.C., EIN:91-2163492 2.Check the appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3.SEC Use Only 4.Source of Funds (See Instructions)WC, AF 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of OrganizationWashington, USA Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power3,686 units of limited partnership interest 9.Sole Dispositive Power0 10.Shared Dispositive Power3,686 units of limited partnership interest 11.Aggregate Amount Beneficially Owned by Each Reporting Person 3,686 units of limited partnership interest 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13.Percent of Class Represented by Amount in Row (11) 32.35% 14.Type of Reporting Person (See Instructions) OO Schedule 13D Page5 of 12 Pages CUSIP No.N/A 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) SP Investments II L.L.C.,EIN:91-2016532 2.Check the appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3.SEC Use Only 4.Source of Funds (See Instructions)WC, AF 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of OrganizationWashington, USA Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power3,686 units of limited partnership interest 9.Sole Dispositive Power0 10.Shared Dispositive Power3,686 units of limited partnership interest 11.Aggregate Amount Beneficially Owned by Each Reporting Person 3,686 units of limited partnership interest 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13.Percent of Class Represented by Amount in Row (11) 32.35% 14.Type of Reporting Person (See Instructions) OO Schedule 13D Page6 of 12 Pages CUSIP No.N/A 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) John M. Orehek 2.Check the appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3.SEC Use Only 4.Source of Funds (See Instructions)WC, AF 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of OrganizationWashington, USA Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power3,686 units of limited partnership interest 9.Sole Dispositive Power0 10.Shared Dispositive Power3,686 units of limited partnership interest 11.Aggregate Amount Beneficially Owned by Each Reporting Person 3,686 units of limited partnership interest 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13.Percent of Class Represented by Amount in Row (11) 32.35% 14.Type of Reporting Person (See Instructions) IN Schedule 13D Page7 of 12 Pages CUSIP No.N/A 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Paul H. Pfleger 2.Check the appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3.SEC Use Only 4.Source of Funds (See Instructions)WC, AF 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of OrganizationWashington, USA Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power0 8.Shared Voting Power4,065 units of limited partnership interest 9.Sole Dispositive Power0 10.Shared Dispositive Power4,065 units of limited partnership interest 11.Aggregate Amount Beneficially Owned by Each Reporting Person 4,065 units of limited partnership interest 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13.Percent of Class Represented by Amount in Row (11) 35.68% 14.Type of Reporting Person (See Instructions) IN Schedule 13D Page8 of 12 Pages Pursuant to Rule 13d-2(a) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), this Amendment No. 2 amends the Schedule 13D filed May 10, 2004, as previously amended. Unless indicated otherwise, all items that are reported are deemed to amend and supplement, rather than supersede, the existing items in the Schedule13D, as amended. Item 1.Security and Issuer The class of equity security to which this statement relates is the units of limited partnership interest (“Units”) of Urban Improvement Fund Limited 1974, LP, a Delaware limited partnership (the “Issuer”). The address of the principal executive offices of the Issuer is 1201 Third Avenue, Suite 5400 Seattle, Washington 98101. Item 2.Identity and Background (a)This statement is being jointly filed pursuant to Rule13d-1(k) under the Exchange Act by the following persons (collectively, the “Reporting Persons”): SP Millennium L.L.C. (“SP Millennium”) SP Special L.L.C. (“SP Special”) SP Real Estate L.L.C. (“SP Real Estate”) SP Investments II L.L.C. (“SP Investments”) John M. Orehek Paul H. Pfleger (b)The business address for the Reporting Persons is 1201 Third Avenue, Suite 5400, Seattle, Washington 98101. (c)SPMillennium’s business involves purchasing limited partnership interests, making offers for limited partnership interests in limited partnerships, and purchasing real estate oriented debts.SPMillennium is currently owned 100% by SP Special, which also serves as the managing member of SPMillennium.SP Special is wholly owned by SP Real Estate, which is a wholly owned subsidiary of SP Investments.SP Investments is owned 80% by Paul H. Pfleger and 20% by John M. Orehek.SP Special, SP Real Estate and SP Investments are all engaged in the business of holding and investing in multi-family residential real estate.The names, positions and business addresses of the managers, directors and executive officers of SPMillennium, SP Special, SP Real Estate and SP Investments, as well as a biographical summary of the present principal occupation or employment of such persons are set forth below. Paul H. Pfleger:Mr. Pfleger is 80% owner of SP Investments and President, director and 100% owner of Interfinancial Real Estate Management Company, the general partner of the Issuer (the “General Partner”).Mr. Pfleger also is Chairman of the Board of Security Properties Inc., (formerly Security Pacific, Inc.), an affiliate of the Reporting Persons.The principal business of Security Properties Inc. is the administration of previously syndicated, subsidized multi-family residential real estate. John M. Orehek:Mr. Orehek is 20% owner of SP Investments, and Senior Vice President and director of the General Partner.Mr. Orehek is also currently the Chief Executive Officer and President of Security Properties Inc., and the manager of SP Investments. Robert M. Krokower.Mr. Krokower serves as Treasurer for SP Investments and is the Secretary and Treasurer for SPMillennium.Mr. Krokower is also currently the Chief Financial Officer of Security Properties Inc. Dorothy M. Denton.Ms. Denton serves as Vice President for both SP Investments and SPMillennium.Ms. Denton is also currently a director of Security Properties Inc. (d) – (f)Each director and executive officer listed above is a citizen of the United States of America.SPMillennium, SP Special, SP Real Estate and SP Investments are all Washington limited liability companies.None of the persons listed above or the Reporting Persons have been convicted in a criminal proceeding during the past five years, nor have they been party to any judicial or administrative proceeding during the past five years that resulted in a judgment, decree or final order enjoining such person from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws. Schedule 13D Page9 of 12 Pages Item 3.Source and Amount of Funds or Other Consideration SPMillennium is in the business of acquiring direct and indirect interests in apartment properties.As part of its business, SPMillennium and/or the other Reporting Persons have acquired Units through open market purchases, privately negotiated transactions, tender or exchange offers or a combination of the foregoing on such terms and at such prices as the Reporting Persons may determine. The following table shows the date of purchase and the amount paid for the 1,571.5 Units purchased by the Reporting Persons since May 1, 2004. All of these purchases, except for the purchases on July 31, 2005, were made by SPMillennium. The purchases on July 31, 2005 were made by SP Urban Fund LLC, a former affiliate of the Reporting persons that merged with and into SP Millennium on February 15, 2007. SPMillennium and SP Urban Fund LLC used general working capital to make these purchases. Date Units Purchased Purchase Price 6/30/2004 10 $650.00 7/31/2004 35 650.00 9/30/2004 15 650.00 10/31/2004 5 650.00 1/31/2005 15 650.00 2/28/2005 50 650.00 5/31/2005 25 650.00 6/30/2005 10 650.00 7/31/2005 975 637.95 8/31/2005 10 675.00 9/30/2005 85 675.00 11/30/2005 5 638.00 11/30/2005 14 675.00 11/30/2005 60 750.00 12/31/2005 20 675.00 1/31/2006 35 675.00 4/30/2006 25 675.00 4/30/2006 35 700.00 5/31/2006 80 700.00 7/31/2006 10 675.00 8/31/2006 15 675.00 4/30/2007 2.5 675.00 6/30/20071 35 675.00 See Item 4 below for information regarding the source and amount of funds to be used in connection with the Merger (as defined below). Item 4.Purpose of Transaction SPMillennium is in the business of acquiring direct and indirect interests in apartment properties.As part of its business, SPMillennium and/or the other Reporting Persons have acquired Units through open market purchases, privately negotiated transactions, a tender or exchange offer or other transaction or combination of the foregoing on such terms and at such prices as the Reporting Persons may determine. The Reporting Persons also reserve the right to dispose of Units that they have acquired or may acquire. 1These units were purchased from three separate limited partners. SPMillennium has agreed with each of these limited partners that, if the Merger (as defined in Item4 below) closes by December 31, 2007, SPMillennium will pay these limited partners, upon closing of the Merger, the difference between the merger consideration of $1,050 per Unit, and the $675 already paid. Schedule 13D Page10 of 12 Pages In August 2006, the domicile of the Issuer was changed from the State of California to the State of Delaware and the limited partnership agreement of the Issuer was amended to give the General Partner greater latitude to make investments on behalf of the Issuer and use the assets of the Issuer in pursuit of increased cash flow and capital appreciation. Except as set forth in the preceding paragraph and in Item3 above, from May 1, 2004, the date that the Reporting Persons filed their original Schedule 13D with respect to the Units, until late in calendar year 2006, the Reporting Persons did not have any plan or proposal that related to or would have resulted in the types of transactions set forth in subparagraphs (a) through (j) of Item 4 of Schedule 13D. In late 2006, the General Partner of the Issuer began exploring with its affiliate, SPMillennium, and with Equity Resource Investments, LLC (“ERI”) the possibility of a recapitalization merger (the “Merger”) to provide unaffiliated limited partners with liquidity for their Units.During the fall and winter of 2006, the General Partner, SPMillennium and ERI held several telephone conferences to discuss the continuing interest of limited partners to liquidate and the feasibility of a recapitalization merger where the General Partner, SPMillennium and certain limited partnerships for which ERI provides administrative services (the “ER Limited Partners”) would continue as limited partners of the Issuer.In May 2007, the General Partner, SPMillennium and the ER Limited Partners determined to go forward with the Merger. The Merger will be between the Issuer and a newly created limited partnership, UIF 1974, LP, a Delaware limited partnership (“Merger Sub”). Under the terms of the Merger and pursuant to a merger agreement to be entered into (the “Merger Agreement”), the outstanding Units held by Limited Partners, other than Units held by the General Partner, SPMillennium and those of the ER Limited Partners that currently hold Units, will be converted into the right to receive a cash payment of $1,050 per Unit (the “Merger Consideration”).The Units of the General Partner, SPMillennium and those of the ER Limited Partners that currently hold Units will not be converted into cash and will remain outstanding, SPMillennium and three of the ER Limited Partners who do not currently hold Units will provide the funds necessary to consummate the Merger. In consideration thereof, SPMillennium will receive 3,425 additional Units and the three ER Limited Partners will receive in the aggregate 1,844.5 Units. Accordingly, if the Merger is consummated, the General Partner, SP Millennium and the ER Limited Partners will be the sole owners of the Issuer.As a result of the Merger, the Issuer will have fewer than 300 limited partners and therefore will be eligible for termination of registration under Section 12(g)(4) of the Exchange Act. During 2007, SP Millennium Fixed Income 2007-A LLC (the “Lender”), an affiliate of SPMillennium, has raised capital in a private offering. The Lender will make a three year interest-only (11% per annum) term loan to SPMillennium from the proceeds of the private offering in an amount sufficient to pay 65% of the total Merger Consideration and related costs and fees, which total is estimated at $4,000,000. Interest on the loan will be payable monthly and the principal balance will be paid at the end of three years from the closing date of the loan.The loan will be secured by a pledge of limited partnership units held by SPMillennium in three Delaware limited partnerships exclusive of the Issuer.Alternatively, the SPMillennium may utilize its cash on hand or draw upon its affiliate’s line of credit of up to $25 million at the prime interest rate in effect.This line of credit is provided by Sterling Saving Bank and no plan or arrangements have been made at this time to repay such a loan in the event it is utilized by SPMillennium to complete the Merger. On July 20, 2007, the Issuer filed with the Securities and Exchange Commission (the “Commission”) a Consent Solicitation and Information Statement on Schedule 14A (the “Statement”). On September20, 2007, the Issuer filed with the Commission Amendment No.1 to the Statement. The Issuer is filing with the Commission an Amendment No. 2 to the Statement concurrently with the filing by the Reporting Persons of this Amendment No. 2 to Schedule13D. The Issuer intends to furnish the Statement in final form to the limited partners of the Issuer to seek their consent to the Merger. Schedule 13D Page11 of 12 Pages Item 5.Interest in Securities of the Issuer (a)As of the date hereof, the Reporting Persons, with the exception of Mr. Pfleger, beneficially own 3,686 Units, representing 32.35% of the Units presently outstanding.Mr. Pfleger is also the sole owner of the General Partner of the Issuer, which holds an additional 379 Units.Therefore, Mr. Pfleger beneficially owns 4,065 Units, or 35.68%, of the Units presently outstanding. 5(b)The Reporting Persons, with the exception of Mr. Pfleger, share the power to vote or to direct the vote, and share power to dispose or to direct the disposition of the 3,686 Units held by SPMillennium.Mr. Pfleger has voting and dispositive power over an additional 379 Units held by the General Partner. Therefore, Mr. Pfleger shares the power to vote or to direct the vote, and shares power to dispose or to direct the disposition of, 4,065 Units. 5(c)There have been no transactions in the Units effected by the Reporting Persons during the past 60 days, other than the proposed Merger transaction as described in Item 4 above. 5(d)None. 5(e)Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer For a description of the proposed Merger, see Item 4 above. As described in the Statement, SPMillennium and the ER Limited Partners that currently hold Units intend to vote their Units in favor of the Merger. The form of Merger Agreement has been filed as Exhibit B to the Statement, and is incorporated herein by reference. Except as described in this statement, to the best knowledge of the Reporting Persons, there are no contracts, arrangements, understandings or relationships (legal or otherwise) between the persons enumerated in Item 2 of this statement and any other person with respect to any securities of the Issuer, including, but not limited to, transfer or voting of any of the securities, finder’s fees, joint ventures, loan or option agreements, puts or calls, guarantees of profits, divisions of profits or loss, or the giving or withholding of proxies. Item 7.Material to Be Filed as Exhibits Exhibit A – Joint Filing Agreement dated September 20, 2007 by and among the Reporting Persons (incorporated by reference to Exhibit A to Amendment No. 1 to Schedule 13D filed by the Reporting Persons with the Commission on September 20, 2007) Exhibit B – Amendment No. 2 to Consent Solicitation and Information Statement of Urban Improvement Fund Limited1974, LP (incorporated by reference to the Schedule 14A /A filed with the Commission on November 1, 2007 (the “Amended Statement”)) Exhibit C – Form of Merger Agreement filed with the Commission as Exhibit B to the Amended Statement Schedule 13D Page12 of 12 Pages Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:November 1, 2007 SPMILLENNIUM L.L.C. By: SP Special L.L.C., Manager By: SP Real Estate L.L.C., its sole member By: SP Investments II L.L.C., its sole member By: /s/ John M. Orehek John M. Orehek, Manager SP SPECIAL L.L.C. By: SP Real Estate L.L.C., its sole member By: SP Investments II L.L.C., its sole member By: /s/ John M. Orehek John M. Orehek, Manager SP REAL ESTATE L.L.C. By: SP Investments II L.L.C., its sole member By: /s/ John M. Orehek John M. Orehek, Manager SP INVESTMENTS II L.L.C. By: /s/ John M. Orehek John M. Orehek, Manager /s/ Paul H. Pfleger Paul H. Pfleger /s/ John M. Orehek John M. Orehek
